MacKenzie, J.
(concurring). The issue before this Court on remand is whether plaintiffs’ complaint is sufficient to withstand summary judgment under GCR 1963, 117.2(1). The majority holds that, as to plaintiffs’ claim that the shutoff was wrongful because it violated the moratorium ordinance later found to be unconstitutional, plaintiffs have failed to state a claim upon which relief can be granted because the ordinance was void ab initio. As to plaintiffs’ claim that the shutoff was wrongful because defendant failed to give the requisite notice, and that the shutoff was the proximate cause of plaintiffs’ injuries, the majority holds that plaintiffs have stated a claim upon which relief can be granted.
I concur with the result reached by the majority as to the GCR 1963, 117.2(1) summary judgment issue presently before us. However, I write separately to state that had I been on the pre-remand panel which addressed the GCR 1963, 117.2(3) summary judgment issue I would have found that, as to plaintiffs’ claim based on defendant’s alleged failure to give notice, summary judgment was proper since there was no genuine issue of material fact and defendant was entitled to judgment as a matter of law.
*27The affidavits submitted by defendant indicated that on October 24, 1979, electrical power was shut off for nonpayment and that prior thereto defendant had complied with all the applicable notice requirements. Helen Brazill’s affidavit averring that she never received notice prior to the October 24, 1979, shutoff did not serve to controvert defendant’s affidavits averring that all requisite efforts to provide notice were made; her affidavit only raised an issue as to whether actual notice was given, an issue which is immaterial since actual notice is not required. Also, plaintiffs never disputed that the account was in arrears at the time of the October 24, 1979, shutoff and never averred that the account was subsequently paid in full so that defendant should have restored service thereafter. Defendant’s affidavits indicated that electricity to Helen Brazill’s home was restored without defendant’s authorization after the October 24, 1979, shutoff. While Helen Brazill in her affidavit denied having any knowledge as to tampering with the meter, whether she had such knowledge was immaterial. Regardless of whether Helen Brazill knew of or participated in the unauthorized restoration of power, it was undisputed that, prior to the power shutoff on January 15, 1980, power had been restored without defendant’s authorization; and I agree with the trial judge that defendant was not required to comply with the notice requirements before terminating the unauthorized use of its power. Plaintiffs, as the parties opposing defendant’s motion for summary judgment, failed to come forward with some evidentiary proof that a genuine issue of material fact existed. Rizzo v Kretschmer, 389 Mich 363, 372; 207 NW2d 316 (1973); Durant v Stahlin, 375 Mich 628, 640; 135 NW2d 392 (1965). I would have affirmed the court’s grant of summary judgment for defendant under GCR 1963, 117.2(3).